Appeal from a judgment (denominated order) of the Supreme Court, Livingston County (Robert B. Wiggins, A.J.), entered December 13, 2012 in a habeas corpus proceeding. The judgment denied the petition.
*1330It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: On appeal from a judgment denying his petition for a writ of habeas corpus, petitioner contends that his right to due process was violated. While this appeal was pending, however, petitioner was released to parole supervision, and thus this appeal has been rendered moot (see People ex rel. Moore v Lempke, 101 AD3d 1665, 1665-1666 [2012], lv denied 20 NY3d 863 [2013]). The exception to the mootness doctrine does not apply (see People ex rel. Baron v New York State Dept. of Corrections, 94 AD3d 1410, 1410 [2012], lv denied 19 NY3d 807 [2012]; see generally Matter of PLearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Present — Scudder, P.J., Smith, Valentino, Whalen and DeJoseph, JJ.